                           MINUTES OF THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA

                                                  VS
            PETER STROJNIK                                     VILLAGE 1017 CORONADO, INC.
Case Number:        19-CV-2210-BAS(MSB)         EXHIBIT LIST                  Evidentiary Hearing


☐       Plaintiff    ☒      Defendant   ☐       Court

    No.             Date I.D.     Date Rec’vd                            Description
    1               6/14/2021       6/14/2021     Attorney’s Fee Order
    2               6/14/2021       6/14/2021     OSC Order Modification
    3               6/14/2021       6/14/2021     OSC Response (IA Napa Lodging First)
    4               6/14/2021       6/14/2021     Lunar Eclipse Bank Statement (2018)
    5               6/14/2021       6/14/2021     Lunar Eclipse Bank Statement (2019)
    6               6/14/2021       6/14/2021     Lunar Eclipse Bank Statement (2020)
    7               6/14/2021       6/14/2021     Lunar Eclipse Bank Statement (2021)
    8               6/14/2021       6/14/2021     Response to OSC dated 4/8/2021
    9               6/14/2021       6/14/2021     Nevada Secretary of State Printout re AID Foundation
    10              6/14/2021       6/14/2021     Response to OSC dated 4/28/2021
    11              6/14/2021       6/14/2021     Judgment Order JW World
    12              6/14/2021       6/14/2021     Report on 7847 N. Central
    13              6/14/2021       6/14/2021     Settlement Agreement (NNK)
    14              6/14/2021       6/14/2021     Settlement Demand to Driftwood
    15              6/14/2021       6/14/2021     Arizona Superior Court Case Docket
    16              6/14/2021       6/14/2021     Kamla Hotels Complaint showing travel
    17              6/14/2021       6/14/2021     Strojnik Open Cases from Pacer
    18              6/14/2021       6/14/2021     Response to OSC dated 4/28/2021
    19              6/14/2021       6/14/2021     Lunar Eclipse Bank Statement Analysis
    20              6/14/2021       6/14/2021     Contempt proceeding Legal Fees
    21              6/14/2021       6/14/2021     Settlement Agreement (Driftwood)




                                                 Page 1 of 1
